ACCEPTED
                                                                                                     03-15-00561-CR
                                                                                                             8127012
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                12/7/2015 8:34:23 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                    CAUSE NO.           03-15-00561

GARY RICHARD STIER                            *                 IN THE COURT OF APPEALS
                                                                             FILED IN
         Appellant                            *                          3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                              *
vs.                                           *                          12/7/2015 8:34:23 PM
                                                                THIRD DISTRICT
                                              *                            JEFFREY D. KYLE
                                                                                 Clerk
THE STATE OF TEXAS                            *                 A US TIN, TEXAS

                                 SECOND
              MOTION FOR EXTENSION OF TIME TO FILE LATE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       Now Comes GARY RICHARD STIER, Appellant, by and through their attorney of

record, who requests that the Court grant an extension of time to file Appellant's Brief and in

support shows as follows:

                                                  I.

       The deadline for filing Appellant's Briefwas on December 7, 2015.

                                                  II.

       Appellant is requesting an extension of fourteen days to complete Appellant's Brief

because counsel for Appellant had experienced illness with himself and members of his family.

Further, Appellant's counsel will have time to complete the brief in such time as Appellant's

counsel jury trial was postponed.   Appellant's counsel is a sole practitioner and no other

attorney can prepare the brief.   One prior request for other extensions have been filed by

Appellants to date.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests an extension until

December 21, 2015.
                                                    Respectfully submitted,




                                                    Cliff McCormack
                                                    Attorney for Appellant
                                                    174 S. Guadalupe, Suite 106
                                                    San Marcos, Texas 78666
                                                    Telephone: 512-353 -3803
                                                    Fax: 512-353 -7483
                                                    cliffwmccormack@gmail.com
                                                    SBN 00792683


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion has been delivered to Kathryn Scales
via email on December 7, 2015 .




                                            Cliff McCormack




                                               2